Title: To Thomas Jefferson from James Monroe, [November 1797]
From: Monroe, James
To: Jefferson, Thomas


                    
                        Dear Sir
                        [Nov. 1797]
                    
                    I have a letter from Mr. Bache with the printed documents complete all but a page or two, and 12. pages of “the view &c.” I enclose a note to correct by way of erratum an important omission of almost a line in the latter. He tells me the late explosion at Paris has produced a wonderful effect on our rascals at home, who he thinks were in harmony with those there. I have no doubt that the stronger the attack upon them is, hinting a belief of bribery (I mean by the members in debate) the better: for yet the republican cause has never had a chance. Be assured the people are ready to back those who go most forward. I repeat my best wishes for your happiness. Remember me to Mr. M. and Lady. Mr. Barnes has paid the money. If I can place funds I shall begin soon to trouble you about windows [&ca] as my cabbin castle goes on.
                